Title: General Orders, 1 January 1776
From: Washington, George
To: 

 

Head Quarters, Cambridge, January 1st 1776
Parole The Congress.Countersign, America.


This day giving commencement to the new-army, which, in every point of View is entirely Continental; The General flatters himself, that a laudable Spirit of emulation, will now take place, and pervade the whole of it; without such a Spirit, few Officers have ever arrived to any degree of Reputation, nor did any Army ever become formidable: His Excellency hopes that the Importance of the great Cause we are engaged in, will be deeply impressed upon every Man’s mind, and wishes it to be considered, that an Army without Order, Regularity & Discipline, is no better than a Commission’d Mob; Let us therefore, when every thing dear and valuable to Freemen is at stake; when our unnatural Parent is threat’ning of us with destruction from every quarter, endeavour by all the Skill and Discipline in our power, to acquire that knowledge, and conduct, which is necessary in War—Our men are brave and good; Men who with pleasure it is observed, are addicted to fewer Vices than are commonly found in Armies; but it is Subordination & Discipline (the Life and Soul of an Army) which next under providence, is to make us formidable to our enemies, honorable in ourselves, and respected in the world; and herein is to be shewn the Goodness of the Officer.
In vain is it for a General to issue Orders, if Orders are not attended to, equally vain is it for a few Officers to exert themselves, if the same spirit does not animate the whole; it is therefore expected, (it is not insisted upon) that each Brigadier, will be attentive to the discipline of his Brigade, to the exercise of, and the Conduct observed in it, calling the Colonels, and Field Officers of every regiment, to severe Account for Neglect, or Disobedience of orders—The same attention is to be paid by the Field Officers to the respective Companies of their regiments—by the Captains to their Subalterns, and so on: And that the plea of Ignorance, which is no excuse for the Neglect of Orders (but rather an Aggravation) may not be offer’d, It is

order’d, and directed, that not only every regiment, but every Company, do keep an Orderly-book, to which frequent recourse is to be had, it being expected that all standing orders be rigidly obeyed, until alter’d or countermanded—It is also expected, that all Orders which are necessary to be communicated to the Men, be regularly read, and carefully explained to them. As it is the first wish of the General to have the business of the Army conducted without punishment, to accomplish which, he assures every Officer, & Soldier, that as far as it is in his power, he will reward such as particularly distinguish themselves; at the same time, he declares that he will punish every kind of neglect, or misbehaviour, in an exemplary mannor.
As the great Variety of occurrences, and the multiplicity of business, in which the General is necessarily engaged, may withdraw his attention from many objects & things, which might be improved to Advantage; He takes this Opportunity of declaring, that he will thank any Officer, of whatsoever Rank, for any useful hints, or profitable Informations, but to avoid trivial matters; as his time is very much engrossed, he requires that it may be introduced through the channel of a General Officer, who is to weigh the importance before he communicates it.
All standing Orders heretofore issued for the Government of the late Army, of which every Regiment has, or ought to have Copies; are to be strictly complied with, until changed, or countermanded.
Every Regiment now upon the new establishment, is to give in signed by the Colonel, or commanding Officer, an exact List of the Commissioned Officers, in order that they may receive Commissions—particular Care to be taken that no person is included as an Officer, but such as have been appointed by proper authority; any Attempt of that kind in the new-Army, will bring severe punishment upon the author: The General will, upon any Vacancies that may happen, receive recommendations, and give them proper Consideration, but the Congress alone are competent to the appointment.
An exact Return of the strenght of each Regiment, is to be given in, as soon as possible, distinguishing the Number of militia, and such of the old Regiments, as have joined for a Month only, from the established men of the regiment.

This being the day of the Commencement of the new-establishment, The General pardons all the Offences of the old, and commands all Prisoners (except Prisoners of war) to be immediately released.
